IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS
                                              No. 07-804V
                                          Filed: July 22, 2014

****************************
JESSICA ENGELS and KAIN ENGELS, *
as parents of B.E.,              *
                    Petitioners, *                         Attorney Fees and Costs;
                                 *                         Agreed Upon Hourly Rates.
      v.                         *
                                 *
SECRETARY OF HEALTH              *
AND HUMAN SERVICES,              *
                    Respondent.  *
****************************

Richard Gage, Esq., Richard Gage, PC, Cheyenne, WY for petitioners
Lynn Ricciardella, Esq., U.S. Dept. of Justice, Washington, DC for respondent.

                        DECISION ON ATTORNEY FEES AND COSTS1

Vowell, Chief Special Master:

        In a July 17, 2014, status conference, petitioners’ counsel informed the court that
the fees and costs decision, filed on May 2, 2014, failed to include an award of fees for
work performed by Mr. Karz-Wagman. The May 2 decision had resolved the contested
fees and costs, but inadvertently failed to award these uncontested fees. After
examining the fees and costs application, respondent’s counsel agreed that the fees
claimed for Mr. Karz-Wagman were not contested and that she had no objection to
petitioners request to correct this error.

      Based on my review of the petitioners’ motion for final attorneys’ fees and costs,
a supplemental award of $5,814.00 is appropriate.

       I hold petitioners are entitled to reasonable attorneys’ fees and costs pursuant to
§§ 15(b) and (e)(1). For the reasons contained herein, I hereby award a lump sum of
$5,814.00 in the form of a check payable jointly to petitioners, Ms. Jessica Engels
and Mr. Kain Engels, and petitioners’ counsel of record, Mr. Richard Gage, for
petitioners’ attorney fees and costs.
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, It will be
posted on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
delete medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will delete such
material from public access.
        The clerk of the court shall enter judgment in accordance herewith.2

IT IS SO ORDERED.

                                         s/Denise K. Vowell
                                         Denise K. Vowell
                                         Chief Special Master




2
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
See Vaccine Rule 11(a).


                                                     2